Citation Nr: 0217622	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  02-05 099	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Entitlement to service connection for bilateral knee 
disability.

(The issues of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for bilateral hearing loss and to reopen a claim 
for entitlement to service connection for bilateral tinnitus 
will be the subjects of a later decision.)


REPRESENTATION

Veteran represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to February 
1972.

In October 1993, the veteran filed a claim (VA Form 21-
526) that included the issue of entitlement to service 
connection for a back disability, which he attributed to 
his military service.  His claim was denied in a March 
1994 decision of the Department of Veterans Affairs (VA) 
Regional Office in Muskogee, Oklahoma (the RO).  The 
veteran was informed of the rating decision via a letter 
from the RO dated March 22, 1994.  The veteran did not 
express disagreement with that decision.

In May 2001, the veteran filed VA Form 21-526, Statement 
In Support Of Claim, in which he again requested service 
connection for a back disability.  In addition, he 
requested service connection for bilateral knee 
disability.  In a November 2001 decision, the RO denied 
the veteran's claims.  This appeal followed.  

In September 2000, the veteran testified via 
videoconferencing equipment at a hearing which was chaired 
by the undersigned Board member.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.

Additional development/deferred action

The Board is undertaking additional development on the 
issues of whether new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for bilateral hearing loss and to reopen 
a claim of entitlement to service connection for bilateral 
tinnitus pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) [codified at 38 C.F.R. 
§ 19.9(a)(2)].  When such development is completed, the 
Board will provide such notice of the development as is 
required by 38 C.F.R. § 20.903.  After giving such notice 
and reviewing the veteran's response, the Board will prepare 
a separate decision addressing those issues.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service 
connection for back disability was denied by a VA rating 
decision dated in March 1994.  The veteran did not timely 
appeal that decision.  

2.  Evidence which is not cumulative or redundant of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
back disability has not been received since the March 1994 
denial.

3.  There is no medical evidence of bilateral knee 
disability either in service or after service discharge.


CONCLUSIONS OF LAW

1.  The March 1994 VA rating decision which denied the 
veteran's claim of entitlement to service connection for 
back disability is final.  The veteran has not submitted 
new and material evidence to reopen his claim for service 
connection for back disability.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 20.1103 
(2002).

2.  Bilateral knee disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a back disability and bilateral knee disability.

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then address the issues, providing 
relevant VA law and regulations, a factual background, an 
analysis of the claim and a decision.

Generally applicable law and regulations

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). 
The VCAA applies to all pending claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of relevant evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  The VCAA also requires VA to assist 
a claimant in obtaining such evidence.  See 38 U.S.C.A. §§ 
5103, 5103A.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issues before the Board all arise from claims 
filed before November 9, 2000.  The regulatory amendments 
became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  In this case, the VCAA and its 
implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

However, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f). 

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA alters the legal landscape in three distinct 
ways:  standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context 
of the circumstances presented in this case.  

(i.)  Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims 
is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

(ii.)  Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001)].  As part of the notice, 
VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA]. 

The Board believes that with respect to the issue 
involving the matter of the submission of new and material 
evidence, although VA's duty to assist appears to be 
circumscribed, the notice provisions of the VCAA are 
applicable.  The Board notes that the Court has recently 
held that 38 U.S.C.A. § 5103(a), as amended by the VCAA, 
and 38 C.F.R. § 3.159(b), as amended, which pertain to 
VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).       

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the 
VCAA have been satisfied with respect to the issues on 
appeal.  The Board observes that the veteran was informed 
in the April 2002 Statement of the Case of the relevant 
law and regulations and the types of evidence that could 
be submitted by him in support of his claims.  

Additionally, a letter was sent by VA to the veteran in 
August 2001, with a copy to his representative, in which 
the veteran was specifically informed as to what evidence 
he needed to submit to substantiate a claim for service 
connection for the issues on appeal.  He was informed that 
to establish entitlement to service connected compensation 
benefits, the evidence must show (1) an injury in service 
or a disease that began in or was made worse during 
service or an event in service causing injury or disease; 
(2) a current physical disability; and (3) a relationship 
between the current disability and an injury, disease or 
event in service.  

Crucially, the veteran was informed by the RO by means 
of the August 2001 letter what evidence he was required 
to provide and what evidence VA would attempt to obtain 
on his behalf.  The letter explained that VA would 
obtain government records and would make reasonable 
efforts to help him get other relevant evidence, such 
as private medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any 
records.  Further, he was advised that it remained his 
responsibility to ensure that VA received the relevant 
nongovernmental records.  The veteran was given 60 days 
from the date of the letter to respond.  No additional 
medical evidence was subsequently added to the file.    

Based on the information provided to the veteran and 
his representative, specifically the August 2001 
letter, the Board finds that VA's statutory duty to 
notify the veteran has been fully satisfied.

(iii.)  Duty to assist

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.   
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As will be discussed in greater detail below, the first 
issue on appeal involves the matter of whether a 
previously denied claim may be reopened.  Under such 
circumstances, VA's duty to assist the veteran in the 
development of his claim is not triggered until the claim 
is reopened.  See 38 U.S.C.A. § 5103A.

With respect to the bilateral knee disability, of record 
are the veteran's service medical records.  The veteran 
and his representative have been given ample opportunity 
to present evidence and argument in support of his claim, 
including at his video conference hearing in September 
2002.  In fact, the veteran testified at his September 
2002 video hearing that he was not aware of any records 
not currently on file (see the hearing transcript, page 
18).

The Board has considered whether a remand of this case is 
necessary in order to provide the veteran with an 
examination of the knees.  However, the Board believes 
that remanding that issue for a knee examination is not 
warranted under the VCAA.  It is unreasonable to ask a 
medical expert to review the record when the evidence that 
would result (the examination report or medical opinion) 
would not be competent evidence.  In such cases, there is 
no reasonable possibility that the examination would aid 
in substantiating the claim because it cannot provide the 
missing evidence.  A medical opinion which purports to 
link a current condition to disease in service would be of 
no probative value unless such disease is medically 
demonstrated to have in fact existed.  In the absence of 
any medically identified disease in service or after 
service discharge, there is an insufficient basis to 
trigger VA's statutory duty to assist the veteran by 
furnishing a nexus opinion.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  In August 
2001, the Board invited the submission of additional 
evidence and argument.  The veteran has not pointed to any 
pertinent evidence which exists and which has not been 
associated with his VA claims folder.

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that to the 
extent required the issue of whether new and material 
evidence has been submitted with respect to service 
connection for back disability has been developed in 
conformity with the spirit of the VCAA.  Further, the 
development of the other issue has been consistent with 
the provisions of law.  Accordingly, the Board will 
proceed to a decision as to the issues on appeal. 

Service connection - in general

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 1991 and Supp. 
2002); 38 C.F.R. § 3.303(a) (2002).

Service connection may be also granted for any disease 
first diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).





CONTINUED ON NEXT PAGE


1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

Relevant law and regulations

Finality/new and material evidence

In general, RO decisions which are unappealed become 
final.  See 38 U.S.C.A.  § 7105 (West 1991); 38 C.F.R. § 
20.1103 (2002).  A final decision cannot be reopened 
unless new and material evidence is presented.  Pursuant 
to 38 U.S.C.A. § 5108 (West 1991), VA must reopen a 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.   "If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, [VA] shall 
reopen the claim and review the former disposition of the 
claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  See also Knightly v. Brown, 6 Vet. App. 200 
(1994). 

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  First, the 
adjudicator must determine whether the evidence added to 
the record since the last final decision is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally 
denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has 
produced new and material evidence, the adjudicator must 
evaluate the merits of the claim in light of all the 
evidence, both new and old, after ensuring that the VA's 
statutory duty to assist the appellant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 1991); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be 
codified at 38 C.F.R. § 3.156(a)].  Because the veteran 
filed his request to reopen his claim prior to that date, 
the earlier version of the law remains applicable in this 
case.

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  Only evidence presented 
since the last final denial on any basis (either upon the 
merits of the case, or upon a previous adjudication that 
no new and material evidence had been presented), will be 
evaluated in the context of the entire record.  See Evans 
v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
Court has further held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible.  Duran v. Brown, 7 Vet. App. 216 
(1994).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.


Factual background

The "old" evidence

The veteran's service medical records, including his 
January 1970 pre-induction and February 1972 discharge 
examination reports, reveal that the veteran's spine was 
normal.  There are no complaints of or treatment for back 
problems recorded in the service medical records.  

There is no pertinent medical evidence for approximately 
twenty years after the veteran left military service.

A claim for service connection for back disability, which 
the veteran stated began in 1970, was received by VA in 
October 1993.  

According to a December 1993 VA orthopedic examination 
report, the veteran complained of low back pain, which he 
stated had existed since service.  Physical examination of 
the back did not show any muscle spasm, loss of motion, or 
neurological deficit.  The impression was history of 
chronic lumbosacral strain, intermittently symptomatic; 
rule out X-ray changes.  X-rays of the low back showed 
disc space narrowing at L5-S1 with a mild retrolisthesis 
of L5 on S1.

The March 1994 RO rating decision

The March 1994 rating decision denied entitlement to 
service connection for a including back disability, 
because according to the RO there was no evidence on file 
that the veteran had a back disability due to service. 




The additional evidence

Evidence received since March 1994 consists of VA 
outpatient records from October 1997 to March 1998, a 
September 2002 transcript of the veteran's video hearing 
with the undersigned, and statements by and on behalf of 
the veteran.  The VA outpatient records do not include any 
reference to back disability.  The veteran testified at 
his September 2002 video hearing that he injured his back 
in service while working as a lineman (see the hearing 
transcript, page 12).

Analysis

Although the RO has characterized the first issue on appeal 
as a claim of entitlement to service connection for back 
disability without reference to the fact that the claim had 
been previously finally denied, the Board finds that it must 
first address the preliminary matter of whether new and 
material evidence has been submitted to reopen the claim 
before it can address the actual merits of the claim.  The 
law is clear that "the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

In reaching this conclusion, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384 (1993).  
Based on Bernard, the Board must determine whether the 
veteran has been prejudiced by the RO's adjudication of the 
issue of entitlement to back disability on a de novo basis 
rather than as a new and material claim.  In this case, by 
treating the issue on a de novo basis, the RO provided the 
claim with more consideration than it was due.  Cf. 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  Thus, the Board 
believes that the veteran was not prejudiced by the RO 
adjudication of the issue on a de novo basis.

As indicated in the Introduction, the veteran's original 
claim of entitlement to service connection for back 
disability was denied in an March 1994 RO rating decision, 
which was not appealed within the applicable one-year time 
period.  Thus, that decision became final.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.200, 20.201, 
20.202, 20.302, 20.1103 (2002).  The Board observes in this 
connection that it has reviewed the record and can identify 
no communication from the veteran indicating disagreement 
with the March 1994 rating decision.

In order for the veteran's claim to be reopened, new and 
material evidence must be of record.  See 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).  The Board observes 
that there must be new and material evidence as to any 
aspect of the veteran's claim which was lacking at the time 
of the last final denial in order to reopen the claim.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).

The March 1994 denial was based on the absence of nexus 
evidence linking any current back disability to the 
veteran's military service many years earlier.  The evidence 
received by VA since March 1994 is not relevant and 
probative with respect to the crucial matter of a nexus 
between the veteran's current back disability and service.  
See Hickson, supra; see also Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000), [a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the 
disability].  
Indeed, no medical evidence has been submitted since March 
1994.

With respect to the veteran's statements and hearing 
testimony after March 1994, these are in essence reiterative 
of statements made in connection with his original claim in 
October 1993, that is the veteran continues to contend that 
he injured his back in service and that his current back 
disability is related to the in-service injury.  The 
veteran's statements are not new.

Moreover, it is now well established that lay statements 
cannot be used to establish a nexus between a current 
disability and service.  A layperson  without medical 
training, such as the veteran, is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  In Routen v. Brown, 10 Vet. App. 183, 186, (1997), 
the Court specifically noted "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."  The veteran's statements are therefore also not 
material.  

In short, the veteran has not submitted competent medical 
evidence which serves to link his current back disability to 
service.  The recently submitted evidence not being new and 
material, the claim of service connection for back 
disability is not reopened and the benefit sought on appeal 
remains denied.

2.  Entitlement to service connection for bilateral knee 
disability.

Factual background

The veteran's service medical records, including his 
January 1970 pre-induction and February 1972 discharge 
examination reports, indicate that his lower extremities 
were normal.  There is nothing elsewhere in the service 
medcial records which documents knee complaints or 
treatment.

The medical records added to the file after service 
discharge do not contain any complaints or findings of 
knee disability. 

The veteran testified at his September 2002 video hearing 
that he began having knee problems in service (see the 
hearing transcript page 13).

Analysis

Applying the Hickson analysis, there is no medical evidence 
of a current knee disability.  Hickson element (1) has not 
been, met and the veteran's claim fails on that basis alone.  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Since there is no current knee disability 
demonstrated, there also is no medical nexus evidence 
linking any current knee disability to service.  Hickson 
element (3) has also not been met.

As previously noted, the veteran's statements that he has a 
bilateral knee disability that began in service, without 
supporting medical evidence, are insufficient to warrant 
service connection for a claimed disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

It is well established that "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between 
that disability and an injury or disease incurred in 
service."  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000): "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability." 
For this reason, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for service 
connection for bilateral knee disability.  The benefit 
sought on appeal is accordingly denied.


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for back disability not 
having been submitted, the claim is not reopened and the 
benefit sought on appeal remains denied.

Service connection for bilateral knee disability is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

